IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 410 MAL 2021
                                                 :
                      Respondent                 :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
               v.                                :
                                                 :
                                                 :
 LISA SMITH,                                     :
                                                 :
                      Petitioner                 :


                                         ORDER



PER CURIAM

      AND NOW, this 15th day of December, 2021, the Petition for Allowance of Appeal

is GRANTED LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


      (1)    Whether the Superior Court erred in affirming the trial court’s admission of
             the statement of Petitioner’s co-defendant in violation of this Court’s
             precedent interpreting Bruton v. United States, 391 U.S. 123 (1968),
             specifically Commonwealth v. Rainey, 928 A.2d 216 (Pa. 2007) and
             Commonwealth v. Johnson, 378 A.2d 859 (Pa. 1977)?